Case: 20-60799     Document: 00516151542         Page: 1     Date Filed: 01/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 3, 2022
                                  No. 20-60799
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Rider Sanchez-Lira,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 212 283


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rider Sanchez-Lira, a native and citizen of Nicaragua, petitions for
   review the Board of Immigration Appeals’ (BIA) affirming, without an
   opinion, the denial of his application for asylum, withholding of removal, and
   protection under the Convention Against Torture (CAT). He asserts: the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60799      Document: 00516151542           Page: 2     Date Filed: 01/03/2022




                                     No. 20-60799


   Immigration Judge (IJ) failed to recognize his asylum application was timely
   because he established changed circumstances in Nicaragua; and he met his
   burden of proving eligibility for asylum, withholding of removal, and CAT
   protection.
          Where, as here, the BIA affirms the IJ’s decision without issuing a
   separate opinion, we review the IJ’s decision as the final agency decision. See
   Hadwani v. Gonzales, 445 F.3d 798, 800 (5th Cir. 1006). Legal conclusions
   are reviewed de novo; factual findings, for substantial evidence. Orellana-
   Monson v. Holder, 685 F.3d 511, 517–18 (5th Cir. 2012).              Under the
   substantial-evidence standard, “petitioner has the burden of showing that the
   evidence is so compelling that no reasonable factfinder could reach a contrary
   conclusion”. Id. at 518 (citation omitted).
          Our court lacks jurisdiction to review the IJ’s finding Sanchez’ asylum
   application was untimely. See Zhu v. Gonzales, 493 F.3d 588, 594–96 & n.31
   (5th Cir. 2007) (explaining when IJ examined facts and circumstances in
   concluding petitioner did not qualify for exception to deadline, our court
   cannot review decision). Further, Sanchez’ lack-of-notice claim before the
   IJ has been abandoned in his petition for review, and his lack-of-notice and
   changed-circumstances claims were both unexhausted before the BIA, either
   on direct appeal or in a motion to reopen. See Omari v. Holder, 562 F.3d 314,
   318–19 (5th Cir. 2009) (explaining “[p]etitioners fail to exhaust their
   administrative remedies as to an issue if they do not first raise the issue before
   the BIA”).
          To qualify for withholding of removal, “applicant must demonstrate
   a clear probability of persecution on the basis of race, religion, nationality,
   membership in a particular social group, or political opinion”. Chen v.
   Gonzales, 470 F.3d 1131, 1138 (5th Cir. 2006) (citation omitted). Sanchez has
   abandoned, by failing to brief, any challenge to the findings that his proposed




                                           2
Case: 20-60799      Document: 00516151542          Page: 3    Date Filed: 01/03/2022




                                    No. 20-60799


   social groups were not cognizable and that he suffered no past persecution.
   See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (explaining issues
   not raised and briefed are unexhausted and, therefore, abandoned). Further,
   Sanchez has not shown the evidence compels the conclusion he more likely
   than not will suffer future persecution in Nicaragua on account of his political
   opinion. See Chen, 470 F.3d at 1134, 1138.
          Concerning his request for CAT relief, Sanchez’ brief to the BIA
   neither asserted he would be tortured nor challenged the IJ’s reasons for
   denying his CAT claim. Accordingly, his challenges to that denial are
   unexhausted and we lack jurisdiction to review the denial. Wang v. Ashcroft,
   260 F.3d 448, 452–53 (5th Cir. 2001).
          DISMISSED in part; DENIED in part.




                                          3